                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )                 4:15CR3091
                                       )
            v.                         )
                                       )
ALLEN E. PEITHMAN JR.,                 )                   ORDER
SHARON A. ELDER,                       )
CORNERSTONE PLAZA, INC.,               )
AEP PROPERTIES, L.L.C.,                )
                                       )
                   Defendants.         )
                                       )


     IT IS ORDERED that the Defendants shall respond to Plaintiff’s Motion to
Amend Order of Forfeiture to Include Substitute Property in Partial Satisfaction of
the Money Judgment (Filing no. 501) on or before December 18, 2019.

      DATED this 9th day of December, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
